RECEIVER
                                                                              Court of Appeals
                                                                                AUG 1B2013
                                                                                    Lisa Matz
                                                                               Clerk, 5th District
                                     BENJAMIN N. SMITH
                                JUDGE, 380th JUDICIAL DISTRICT COURT
                                         Collin County Courthouse
                          2100 Bloomdale Road, Suite 30132, McKinney, Texas 75071
                                 972/548-4762, Metro 972/424-1460 ext. 4762
                                             Fax: 972-547-5733
                                           bsmith@co.collin.tx.us


                                           August 15,2013


Lisa Matz
Clerk of the Court
Fifth Court of Appeals
George L. Allen, Sr. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658


        Re:      COA Number 05-13-00558-CV; In the Interest ofKaadin Mykal
                 Ramberansingh, A Child', Trial Court Number 380-54515-2010


Dear Ms. Matz,

        Enclosed herein for filing, please find a certified copy of the Order Partially Vacating
Prior Order for the above referenced matter.


        If you have any questions or concerns, please do not hesitate to contact me.


Thank you,


                            ^
Amy Ai£abala
Court Administrator
380th Judicial District Court
                       In The 380th Judicial District Court
                                  Collin County, Texas              RECEIVED
                             Benjamin N. Smith, Judge Presiding     Court of Appeals

                                                                      AUG 1 R 2013
                                 Cause No. 380-54515-10
                                                                       Lisa Maty
                                                                    Clerk, 5th District
                                 IN THE INTEREST OF
                      KAADIN MYKAL RAMBERANSINGH
                                                 A CHILD



                   ORDER PARTIALLY VACATING PRIOR ORDER


        In accordance with the order of the Court of Appeals for the Fifth District of
Texas dated July 23, 2013, IT IS ORDERED that the portion of this Court's Order of
Enforcement by Contempt and Suspension of Commitment (Possession or Access) dated
March 22, 2013 awarding Movant SHIRLEY J. MCCORMICK eighty (80) additional
days of possession is hereby VACATED.
     The remainder of the Order of Enforcement by Contempt and Suspension of
Commitment (Possession or Access) dated March 22, 2013 remains in effect.


        Signed this 14th day of August, 2013.




                                         Benjamin N. Smith
                                         Presiding Judge




                                                                                   ,/';7>



                                    .




Order Partially Vacating Prior Order- Cause No. 380-54515-2010             fct
                                                                      PageS&y^-.
                                         •   •




                                                                                   ''''«i«£roi>*
                                                                           FIRST-CLASS MAIL
                                                              neoposc                PRSRT

                                                              08/15/2013
                                                                           $00,432
                                                                              ZIP 75071
                                                                           041L12202625




            Ms. Lisa Matz
            Clerk of the Court
            Fifth Court of Appeals
            George L. Allen, Sr. Courts Bldg.
            600 Commerce Street, Suite 200
            Dallas, Texas 75202-4658

                           imi.ifl.|.i   iili^'ii'Hliil'ipi         W#'i
;.z-h-£:c